 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDews Construction Corp., a subsidiary of The AspinGroup, Inc. and Federation of Employees UnionLocal 1027 and Arnold MoodyEast Star Painting Corp. and Federation of EmployeesUnion Local 1027. Cases 22-CA-6903, 22-CA-7114, 22-CA-7175, and 22-CA-7042August 8, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn May 12, 1977, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, both Respondent andGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge only to the extent consistent herewith and toadopt his recommended Order as modified herein.Dews Construction Corp. is engaged in thebusiness of rehabilitating inner city residences inNewark, New Jersey. Dews subcontracts on acontinuing basis with East Star Painting Corp. forthe painting of those houses. In January 1975,Ezekial Davis, a sole proprietor who later incorporat-ed his business into East Star and became itspresident, signed his first contract with Dews. At thattime, Elliott Schneider, president of Dews, told Davisthat the job was "nonunion."The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.The General Counsel excepted to the Administrative Law Judge'sdiscrediting of employee Arnold Moody's testimony. The AdministrativeLaw Judge discredited Moody's testimony partly because Moody hadpreviously withdrawn an earlier charge against Respondent pertaining tothe same events as alleged herein. The Administrative Law Judge inferredthat "[p resumably, the Regional Director concluded that there wasinsufflicient evidence to prove MoodN's claim ...." We agree with theGeneral Counsel that this inference should not have been used as a factor indiscrediting the testimony of Moody. Discrediting a charging party'stestimony for this reason impinges upon the statutory right of individuals tofile (or refile) charges under Sec. 10(b) of the Act and discourages voluntarydispositions of such charges. Also, see generally rule 408 (Compromise andOfTers to Compromise) and rule 410 (Withdrawn Plea of Guilty) of theFederal Rules of Evidence; Rudy Patrick Companre, 204 NLRB 564, fn. 2231 NLRB No. 37In early May 1976,2 Local 1027 of the Federationof Employees Union began handbilling the Dewsproject on which East Star was working. On May 12,East Star employee Norris Holmes and fellow workerEddie Harris (East Star's only two regular employ-ees) attended a union meeting held by Local 1027.Two days later, Dews' superintendent, RichardWebb, told Davis that Holmes and Harris had beenat the union meeting, and stated to Davis: "Youbetter remember how your contract was written."Davis then sought out Holmes and Harris and askedthem whether they had attended the meeting. Theyreplied in the affirmative. Davis told them thatSchneider did not appreciate the fact they had goneto the meeting and said that one of them would haveto be laid off.On May 17, Davis spoke with Schneider. Immedi-ately thereafter, Davis told Holmes and Harris thatSchneider had decreed that one of those two must belaid off. Davis added that he selected Holmes to belaid off since Harris had more seniority, but that hewould try to find other work for Holmes. Holmes didnot work for Davis on any of Dews' projectsthereafter. However, he did work for Davis on a fewvarious jobs, including painting the home of Davis'sister, until July 2, when Holmes refused to work forDavis any longer.The Administrative Law Judge concluded thatEast Star violated Section 8(a)(3) and (I) of the Actby Davis' action in transferring Holmes because ofhis union activities.3Moreover, the AdministrativeLaw Judge found that Dews violated Section 8(a)(3)and (1) by causing East Star to transfer Holmes forengaging in union activities.4The General Counsel,however, took exception to the conclusion thatHolmes was merely transferred and contends that hewas actually discharged from East Star's employ-ment. We agree with the General Counsel on thisissue.(1973). We do, however, adopt his credibility resolution regarding Moodyinsofar as it was based on his observation of Moody's demeanor and wasnot contrary to the clear preponderance of all of the relevant evidence.Standard Dry Wall Products, Inc., supra. See also Pet Incorporated, DairyGroup, 229 NLRB 1241, fn. 2 (1977).2 All dates hereafter are in 1976.3 The Administrative Law Judge also found that East Star violated Sec.8(aH 1) by interrogating its employees regarding their union activities and bythreatening employees with layoff for engaging in union activities.4 An employer violates the Act when it directs, instructs, or ordersanother employer with whom it has business dealings to discharge, layoff,transfer, or otherwise affects the working conditions of the latter'semployees because of the union activities of said employees. See Georgia-Pacific Corporation, 221 NLRB 982, 986 (1975); Fabnc Services, Inc., 190NLRB 540, 541-543 (1971). See also Ref-Chem Company, 158 NLRB 488,492-493 (1968). Cf. Edward R. Carey, et al., Trustees of the United MineWorkers of America Welfare and Retirement Fund, 201 NLRB 368, 369 370(1973); Local No. 447, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States and Canada, AFL-CIO (Malbaff Landscape ConstructionJ, 172 NLRB 128 (1968).182 DEWS CONSTRUCTION CORP.Prior to May 17, the day on which Davis toldHolmes that he was being laid off, Holmes was listedon East Star's payroll sheet and was paid an hourlywage by the Company, which also deducted hissocial security and Federal withholding taxes. AfterMay 17, Holmes was no longer listed on East Star'spayroll ledger, was paid on a per-job basis, and hadno taxes deducted by East Star. Moreover, Davishimself admitted that, after May 17, Holmes made"bid[s] for work." Credited testimony also indicatesthat Davis and Holmes agreed on specific prices foreach job. On July 2, Holmes finally told Davis thathe was not paying him enough money for his workand stated that he would try to get his own jobs fromthen on. In these circumstances, we find thatHolmes' status with respect to East Star clearlychanged on May 17 from an employee to anindependent contractor. See, e.g., Marble PolishersLocal Union No. 16, AFL-CIO (Kendall ConstructionCompany), 191 NLRB 120, 121 (1970). Consequently,East Star effectively discharged Holmes from itsemployment on May 17 and thereafter engaged hisservices merely as a self-employed painter until July2.The Administrative Law Judge found that whenHolmes told Davis that he would thereafter seek hisown work, Holmes voluntarily terminated his em-ployment with East Star. Consequently, the remedyimposed by the Administrative Law Judge did notrequire East Star to reinstate Holmes and alsolimited Holmes' backpay award to his loss ofearnings between May 17 and July 2. However, inaccordance with our conclusion that Holmes wasdischarged rather than transferred on May 17, wefind that on July 2 Holmes merely withdrew hisservices from East Star as an independent contract-ing painter. Therefore, Holmes is entitled to fullreinstatement and backpay after July 2 as well, as setforth below in the amended remedy.AMENDED REMEDYHaving found that Respondent East Star PaintingCorp. discharged Norris Holmes on May 17, 1976, inviolation of Section 8(a)(3) and (1) of the Act, weshall order that East Star offer immediate and fullreinstatement to Norris Holmes, if he has not beenpreviously reinstated, or, if such job no longer exists,to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges.Having also found that Respondent Dews Construc-tion Corp., a subsidiary of The Aspin Group, Inc.,caused Respondent East Star Painting Corp. todischarge Norris Holmes on May 17, 1976, we shallorder both Dews and East Star, jointly and severally,to make him whole for any loss of earnings he hassuffered as a result of such discharge by payment tohim of a sum equal to the amount he normally wouldhave earned as wages from the date of his dischargeto the date of Respondent East Star's offer ofreinstatement, less net earnings, in accordance withthe formula set forth in F. W. Woolworth Company,90 NLRB 289 (1950), and Isis Plumbing & HeatingCo., 138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified herein, and hereby orders that the Respon-dents, Dews Construction Corp., a subsidiary of TheAspin Group, Inc., and East Star Painting Corp.,Newark, New Jersey, their officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as modified below:I. In paragraph A, l(b), substitute the word"discharge" for the word "transfer."2. Substitute the following for paragraph A, 2(a):"(a) Jointly and severally with East Star PaintingCorp., make Norris Holmes whole for any loss ofearnings he has suffered as a result of his unlawfuldischarge by East Star on May 17, 1976, in themanner set forth in the section of the Board'sDecision entitled'Amended Remedy.' "3. In paragraph B, I(c), substitute the word"Discharging" for the word "Transferring."4. Substitute the following for paragraph B, 2(a):"(a) Offer to Norris Holmes immediate and fullreinstatement, if he has not been previously reinstat-ed, or, if such job no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and, jointly andseverally with Dews Construction Corp., a subsidiaryof The Aspin Group, Inc., make Norris Holmeswhole for any loss of earnings he has suffered as aresult of his unlawful discharge by East Star on May17, 1976, in the manner set forth in the section of theBoard's Decision entitled 'Amended Remedy.' "5. Substitute the attached notices for those of theAdministrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National LaborRelations Board has found that we committed183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain unfair labor practices, and has ordered us topost this notice. We intend to abide by the following:Section 7 of the National Labor Relations Actgives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all these things.WE WILL NOT condition offers to hire you onrepudiation of your rights under the Act.WE WILL NOT cause other employers to dis-charge employees from our projects for engagingin union activities.WE WILL NOT refuse to hire employees becauseunfair labor practice charges have been filed ontheir behalf under the Act.WE WILL NOT in any other manner interferewith you or attempt to restrain or coerce you inthe exercise of the rights guaranteed by Section 7of the Act.WE WIL.L, jointly and severally with East StarPainting Corp., make Norris Holmes whole forany earnings he lost, plus interest, as a result ofhis discharge by East Star, which we caused, fromone of our projects on May 17, 1976.WE WILL inform East Star Painting Corp., inwriting, with a copy to Norris Holmes, that wehave no objection to East Star hiring NorrisHolmes to work on our projects.WE WILL offer H. C. Brown, Jr., immediate andfull reinstatement to the job for which we wouldhave hired him on April 19, 1976, but for ourdiscrimination against him, or, if that job nolonger exists, to a substantially equivalent posi-tion, without prejudice to his seniority or otherrights and privileges, and WE WILL make himwhole for any earnings he lost, plus interest, as aresult of our refusal to hire him on that date.All our employees are free to join Federation ofEmployees Union Local 1027, or any other labororganization, if they choose.DEWS CONSTRUCTIONCORP., A SUBSIDIARY OFTHE ASPIN GROUP, INC.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National LaborRelations Board has found that we committedcertain unfair labor practices and has ordered us topost this notice. We intend to abide by the following:Section 7 of the National Labor Relations Actgives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT interrogate you about your unionactivities.WE WILL NOT threaten you with layoff forengaging in union activities.WE WILL NOT discharge you for engaging inunion activities.WE WILL NOT in any other manner interferewith you or attempt to restrain or coerce you inthe exercise of the above rights.WE WILL offer Norris Holmes immediate andfull reinstatement to the job from which wedischarged him, or, if such job no longer exists, toa substantially equivalent job, without prejudiceto his seniority or other rights and privileges; andWE WILL, jointly and severally with Dews Con-struction Corp., a subsidiary of The Aspin Group,Inc., make Norris Holmes whole for any earningshe lost, plus interest, as a result of his dischargefrom a Dews project on May 17, 1976.All our employees are free to join Federation ofEmployees Union Local 1027, or any other labororganization, if they choose.EAST STAR PAINTINGCORP.184 DEWS CONSTRUCTION CORP.II. THE UNFAIR LABOR PRACTICESSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The charge in Case 22-CA-6903 was filed on April 6,1976,1 amended on April 15, and amended again on June16. A complaint was issued on August 13. The complaint inCase 22-CA-7042 was filed on June 28; in Case 22-CA-7114, on August 6; and in Case 22-CA-7175, on Septem-ber 10. All four cases were consolidated for hearing and anamended complaint was issued on September 27. Thehearing was held in Newark, New Jersey, on October 26and 27, November 30, and December 2. The issues litigatedgrew out of the termination of the employment of ArnoldMoody, H.C. Brown, Jr., and Norris Holmes. For thereasons set forth below, I find that, while RespondentDews did not violate Section 8(a)(1) of the National LaborRelations Act, as amended, when it discharged Moody onMarch 22 and laid off Brown on March 23, it did violateSection 8(a)(4) and (1) when it subsequently failed to hireBrown. I also find that both Dews and Respondent EastStar violated Section 8(a)(3) and (1) when, on May 17, EastStar transferred Holmes from a Dews project at Dews'behest.Upon the entire record, including especially my observa-tion of the demeanor of the witnesses, and after dueconsideration of briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONDews, a New Jersey corporation, is engaged in thebusiness of rehabilitating inner city houses under programssponsored and funded by local governments in conjunctionwith the Federal Government. During calendar 1975 itpurchased from suppliers outside the State of New Jerseybuilding and construction materials valued in excess of$50,000 which were shipped directly to its jobsites in NewJersey.Prior to 1976 Ezekiel Davis engaged in the paintingbusiness in Newark as a sole proprietor under the name ofE. Davis & Sons. In January 1976 he incorporated in NewJersey under the name of East Star Painting Corp.,assigning nominal portions of the stock to his wife andchildren. In the year just prior to issuance of the amendedcomplaint herein, that is, between September 27, 1975, andSeptember 26, 1976, Davis provided painting services toDews valued in excess of $50,000, part while operating asE. Davis & Sons and part while operating as East Star.Local 1027 admits employees to membership, representsemployees in collective bargaining with their employers,and has entered into labor agreements with employers inNew Jersey, New York, and Maryland.A. The Case Against Dews1. BackgroundSome 95 percent of the work which Dews does is understatutes administered by the Department of Housing andUrban Development and, as such, is subject to theprovisions of the Davis-Bacon Act. In the summer of 1975Arnold Moody "dropped a dime on [his] boss," Dews, byplacing an anonymous telephone call to the Newark officeof the Wage and Hour Division of the Department ofLabor's Employment Standards Administration. He re-ported that Dews was not living up to its obligations underDavis-Bacon. An investigation ensued in the course ofwhich a number of Dews' employees received and filled outquestionnaires and/or were interviewed by and gavestatements to the Wage and Hour investigator. Thequestionnaires were circulated in late February 1976.Moody, for example, gave statements on February 9 andMarch 15 and filled out a questionnaire on February 23. H.C. Brown, Jr., filled out a questionnaire on February 23and gave statements on March 4 and 31 and April 14.Dews was in violation of Davis-Bacon in one respect.Instead of paying its employees time and a half forSaturday work, it was paying them a flat sum which itrecorded as reimbursed travel rather than wages. Dews didnot dispute the information brought to its attention by theWage and Hour investigator. Before the investigation wascomplete, it computed the amount of money owed to eachemployee and gave it to him. Approximately $25,000(before taxes) was disbursed to approximately 65 employ-ees on March 10. The General Counsel ascribes Dews'motive to its resentment of the protected concertedactivities of its employees in the Wage and Hour investiga-tion in contending Moody's discharge and Brown's layoffviolated Section 8(a)(1) of the Act.2. Arnold Moodya. CredibilityQuestions of credibility loom large in every phase of thisproceeding, none more so than in that involving ArnoldMoody. My finding that he instigated the Wage and Hourinvestigation with an anonymous telephone call, a factwhich, if known to Dews on March 22, would makeMoody's case a strong one, is based on his uncorroboratedtestimony concerning that particular issue. It does notfollow from this that I found him to be a credible witness.Quite the contrary. On the other hand, it does not followfrom the fact I credit Dews' witnesses over Moody that Ifound the latter to be highly credible either. In the phasesinvolving H. C. Brown, Jr., and Norris Holmes I haverelied on demeanor at those points below where I haveindicated important credibility conflicts are found in therecord. In Moody's case, there is evidence in the recordwhich goes beyond demeanor.Dates are 1976 unless otherwise indicated.DECISION185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the final analysis, the legality of Moody's dischargeturns on whether the reason advanced by Dews-Moody'sabsence without permission from March 11 to 22-was itsreal reason for discharging him or a pretext masking amotive growing out of his role in the Wage and Hourinvestigation. Moody first filed a charge in Case 22-CA-6984 on May 20, then withdrew it. The affidavit which hegave to a Board agent at the time he filed that chargerecounts his position and duties with Dews; his role in theWage and Hour investigation; an alleged threat by ElliottSchneider, Dews' president, to discharge him because ofwhat he had done; and the fact that he had beendischarged. There is no mention of his admitted absencefrom March 11 to 22; the injury he claims to havesustained on the job on March I I, which is his excuse forbeing absent; and the events which he claims prove thatSchneider condoned his absence. The record does notindicate why Moody withdrew his first charge. Presumablythe Regional Director concluded there was insufficientevidence to prove Moody's claim that he had beendischarged for engaging in a protected concerted activity.Only when Moody refiled in Case 22-CA-7175 onSeptember 10 did he supply the elements required to makeout a case. I find the discrepancy between the story he toldthe Regional Office in May and the story he told inSeptember impossible to swallow. For that reason, I havediscredited him with respect to all other issues where histestimony is not corroborated, especially in those crucialareas on which his case turns.The first of these areas, as already indicated, relates tothe facts surrounding Moody's absence. Two others relateto the question of company knowledge of his role in theWage and Hour investigation. The phrase "dropped a dimeon my employer" is from Moody's testimony. He saidthose were the words he used about 2 weeks after callingthe Wage and Hour Division when he told Joseph Young,Dews' foreman, what he had done. Young denied theconversation. Moody also testified to a conversation withSchneider at the time in late February when Dews becameaware its employees had received Government question-naires. In Moody's version, Schneider said he knew Moodywas the one who had turned him in to the Department ofLabor and threatened to "bury" him. Schneider deniedevery saying any such thing. He claimed he only learned ofMoody's role in the investigation when he heard the phrase"dropped a dime on my boss" at the hearing and had tohave it explained to him. Since I discredit Moody andcredit Young and Schneider to find that these conversa-tions never took place, there is no mention of them in thesection which follows. Since Moody's testimony of hisalleged conversation with Schneider underlies two allega-tions of independent 8(a)(1) violations in the amendedcomplaint, I find Dews, in the person of Schneider, did notwarn "its employees that they would be discharged becausethey filed a complaint with Wage and Hour" and did notinform "its employees that it had kept under surveillanceconcerted activities its employees had engaged in."b. FactsArnold Moody first went to work for Dews in July 1974as a laborer. He was shot in the knee in August 1974 undercircumstances not set forth in the record. He returned towork sometime thereafter. His knee caused him to misswork from time to time, the frequency apparently droppingas time went by. (There is nothing in the record on whichto base any precise findings as to when Moody's bad legcaused him to miss work prior to March 1976.) In October1975 Richard Webb, Dews' superintendent, dischargedMoody for failing to show up for work on a day when hehad to go to court. However, Moody immediately protest-ed to Elliott Schneider, Dews' president, who reinstatedhim. After he was wounded, Moody did not perform thefull duties of a laborer on Dews' projects. His job evolvedinto that of a "gopher" for the other workmen. He kept thekeys to the storeroom, carried tools and materials to themen as they were needed, and performed such other lightduties as were commensurate with his physical condition.At the time of his discharge, Moody was living severalblocks from the project on which he was working. Becausethere was an infant in the house (his child by the womanwith whom he was living), he kept his two large viciousdogs at the project rather than at home. This arrangementwas mutually advantageous to Dews because the dogs werepermitted to roam free at night in the house underreconstruction as a security measure. One of Moody'sduties was to open up the project in the morning, at whichtime he penned up the dogs, and close it up at night, atwhich time he released them.When Moody left work at the end of the day onThursday, March 11, he did not tell Webb he claimed tohave wrenched his bad knee during the day. Neither did hetell Webb he would not be working for a while because ofhis leg. He did not report for work again until the morningof Monday, March 22. In the interim, he walked to andfrom the project each morning to pen up his dogs and toand from the project each evening to release them.Schneider went to Moody's home on one occasion to pickup the keys to the storeroom on the project. On thatoccasion Moody did not tell Schneider he was not workingbecause of his leg. Moody did not seek medical attentionbetween March I and 22.Schneider ordered that Moody not be given his Friday,March 19, paycheck until Moody had spoken to him.Webb failed to carry out Schneider's order. When Moodysent the woman with whom he was living to the jobsite topick up his check on March 19, Webb told her to tellMoody he could not have it until he came to pick it uphimself. Moody went to thejobsite himself. Webb gave himhis check. Moody did not say he was off because he hadhurt himself or that he planned to return to work onMonday. Thereafter, Schneider concurred in Webb'sdecision to discharge Moody for being off withoutpermission.Moody went to work on the morning of Monday, March22. Webb discharged him. Webb told Moody he had nowork for him because he had replaced him.c. Analysis and conclusionsAssuming, without finding, that Moody did, in fact,strain his bad knee on March 11, it is obvious he did notinjure himself so badly that he was incapacitated. Hemanaged to finish out the day. He walked to and from the186 DEWS CONSTRUCTION CORP.project numerous times between March I 11 and 22. He didnot need medical help. Given the light nature of his dutiesin any event, there can be no doubt that he could haveworked on Friday, March 12, and all the following week ifhe had wanted to.The question posed in this phase of this proceeding iswhether Schneider and Webb had only Moody's prolongedabsence in mind when they decided to discharge him orwhether, but for the Wage and Hour investigation whichhad recently cost Dews $25,000, they would have over-looked it. If the record contained credible evidence onwhich I could base a finding Schneider knew Moody hadinstigated the investigation, I would not hesitate to find inthe General Counsel's favor. This would be especially trueif the record also contained credible evidence on which Icould base a finding Schneider had threatened to dischargeMoody for his role. Moody had not been discharged onprior occasions when his bad leg caused him to miss work.On an occasion when Webb had discharged Moody for anunauthorized absence, Schneider had excused Moody'stransgression. However, Schneider was not aware, as ofMarch 22, Moody was the author of his Wage and Hourtrouble. Schneider did not threaten to discharge Moody.Therefore, the scale tips in Dews' favor, causing me to fimdthat the General Counsel has not proved by a preponder-ance of the evidence on the record considered as a wholethat Dews discharged Arnold Moody on March 22, 1976,for engaging in protected concerted activities.3. H. C. Brown, Jr.a. FactsSometime between February 23, the day he filled out aWage and Hour questionnaire, and March 4, the day hegave his first statement to the investigator, H. C. Brown,Jr., another laborer, talked to Elliott Schneider, Dews'president, and Howard Perlman, Dews' vice president andcontroller, about the investigation. Schneider asked Brownwhat Wage and Hour wanted to know. Brown said itwanted to know how much he was paid and whether hereceived overtime. He said he had reported Dews did notpay overtime. Schneider said he should not have told Wageand Hour that. Brown replied, "Why not? You never paidme overtime."2Brown worked for Dews as a laborer from March 10,1975, until March 23, 1976. His principal task wasoperating a jackhammer. On the latter date he was one ofI I employees laid off for economic reasons. Brown askedJoseph Young, the foreman, why he was being laid off.Young said he did not know. Brown sought out RichardWebb, the superintendent. Webb said it was because thework was slow. Brown protested that a new man had beenhired just a few days before. Webb said Brown would haveto see Schneider about that. Brown sought out Schneider.2 My findings as to this conversation, like those as to the variousconversations which took place when Brown sought reemployment, arebased on Brown's credited testimony. Here, Schneider's version differs onlyin that he denies saying Brown should not have told Wage and Hour he didnot pay overtime.:1 Schneider's version of the sequence of events that begins at this point isthat he did talk to Brown on April 14 and offered him a job on an upcomingproject but that Brown never showed up for work. He denied the Apnl 19conversation ever took place.Schneider told him he had been selected for layoff becausehe was operating the jackhammer too slowly.The original charge in Case 22-CA-6903 was filed onApril 6 by Anthony Bryant, a business agent for Local1027. It named Brown as a discriminatee. Shortly after,Brown's cousin told him Schneider wanted to see him.Brown went to a Dews' jobsite on April 14 and talked toSchneider.3Schneider asked Brown if Brown had filedcharges against him at the Labor Board. Brown told himno. Schneider said that was beside the point, he had beenintending to call Brown back to work in any event. First,however, Schneider said, he wanted Brown to give him astatement saying he would drop all charges against Dews.Brown said he had not filed any charges, therefore, he wasnot going to sign a paper saying he would drop them.Schneider said that was up to Brown. He told Brown toreport the next morning if he wanted a job.When Brown returned the next morning, he found onlyWebb at the jobsite. Webb told him they were not going tostart work at that site right away. Brown asked where hecould find Schneider. Webb sent Brown to another site.There, when Brown protested that Schneider had told himto report for work that day, Schneider also told him theproject was not yet ready to start. He told Brown to comeback the following week.Brown went back to the first jobsite the followingMonday morning, April 19. The project was still not readyto start. Brown again sought out Schneider at the secondsite. Brown asked Schneider what he was going to do. Hepointed out that Schneider had made him come back threetimes and asked when Schneider was going to put him backto work. Schneider said, "You already cost me about$2,000 for lawyers.4Now, would it make any sense for meto hire you back?"Brown said, "Well, you told me to come back to work,but, like I told you, I'm not signing no papers or nothing."Schneider did not rehire Brown.b. Analysis and conclusionsThe allegation of the complaint that Brown was laid offon March 23 in violation of Section 8(aXl) of the Act ispredicated on a theory that Brown was selected because hehad given Wage and Hour derogatory information aboutDews. To that end, the General Counsel sought to establishthat Schneider's explanation to Brown for letting him gowas a pretext. The evidence on which he relies consistsmainly of Brown's assertions he was a good jackhammeroperator and his work had been generally acceptable.When weighed against other undisputed facts in the record,it is not persuasive. Lack of work led to the layoff of 10others on March 23. Some of them had also cooperatedwith the Wage and Hour investigator. While there is noevidence of what they told the investigator, there is noreason to suspect they did not tell the truth, the same as4 In resolving credibility between Brown and Schneider. I attach nosignificance to the fact Dews' attorney notified the Regional Office he wasrepresenting Dews in Case 22-CA-6903 on April 23. 1 also attach nosignificance to the fact James Kyle, another laborer who was added as adiscriminatee to the charge in Case 22-CA-6903 when it was first amendedon April 15, was rehired by Dews and subsequently informed the RegionalOffice he no longer desired to participate in the case.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown. There is nothing to indicate Schneider blamedBrown because the investigation had revealed the truthabout his operations and cost Dews $25,000. Once again,the scale tips in Dews' favor, causing me to find theGeneral Counsel has not proved by a preponderance of theevidence on the record considered as a whole that Dewslaid off H. C. Brown, Jr., on March 23, 1976, for engagingin protected concerted activities. Since Schneider's remarkto Brown that he should not have told Wage and Hour hedid not get overtime was not coercive, given the nature ofthe conversation in which it was made, I also findRespondent did not commit an independent 8(a)(1)violation by interrogating its employees concerning their"concerted and protected activity; namely," their partici-pation in the Wage and Hour investigation.The allegations of the complaint which grow out of theApril events are another matter. There, Brown's creditedtestimony as to his dealings with Schneider in April clearlyproves Schneider tried to entice Brown into repudiating theLabor Board case in which he had become involved,promising to rehire Browns if he did so. When Brownfailed to do what Schneider wanted him to do, Schneiderreneged on his promise. I find, therefore, Dews violatedSection 8(a)(4) and (1) of the Act by refusing to hire H. C.Brown, Jr., on April 19, 1976, because an unfair laborpractice charge had been filed on his behalf under the Act.I also find Respondent committed an independent 8(aXl)violation of the Act when Schneider coerced Brown onApril 14 by conditioning an offer to hire him on arepudiation of his rights under the Act.B. The Case Against Dews and East Stari. FactsIn January 1975, when Ezekiel Davis signed his firstcontract with Dews, Elliott Schneider, Dews' president,told him the job was nonunion. Davis agreed to take thecontract on that basis even though he is himself a memberin good standing of the Brotherhood of Painters, Decora-tors and Paper Hangers of America, AFL-CIO, aftergetting the approval of his business agent. (Davis incorpo-rated his business under the East Star name in January1976 so that he could work for the corporation as anemployee and thus retain his membership in the PaintersUnion.)In May 1976, Local 1027 began handbilling the Dewsproject on which Davis was working. Davis told Schneiderthat Local 1027 was trying to organize his employees.Schneider told Davis to run his own business.Davis was working with two employees at that time,Eddie Harris and Norris Holmes. Harris was also a* The complaint characterizes what happened to Brown on April 19 as adischarge. It is undisputed that Dews hires at the gate only and has a highturnover of employees. There is no basis for a finding that the March 23layoff was anything other than permanent or that any of the I I men let gohad any expectation of recall. Therefore, Brown was not an employee ofDews on April 19 and not susceptible to discharge. However, Schneidercould, and did, discriminate against him at that time by refusing to hire him.6 This finding, crucial to the question of Dews' liability for Holmes'transfer, is based on Davis' testimony. I do not credit his assertion thatWebb was only joking. Webb initially denied the conversation, then said hemight have made such a remark in jest, and finally fell back to a "don'tremember" position.member of the Painters Union. Holmes was not. He joinedLocal 1027 sometime prior to Wednesday, May 12. Thatevening Harris and Holmes attended a meeting held byLocal 1027. On Friday, Richard Webb, Dews' superinten-dent, told Davis that Harris and Holmes had been at themeeting. Webb said, "You better remember how yourcontract was written."6Davis went to Harris and Holmes. He asked them if theyhad attended the meeting. They said yes. Davis said hisboss, Schneider, did not like the fact that they had gone tothe meeting. He said one of them would have to be laid off.On Monday morning, May 17, Davis called Harris andHolmes down from the scaffold on which they wereworking to talk to Schneider. Schneider refused to talk tothe men. Instead, he took Davis out of earshot and talkedto him.7When that conversation ended, Davis told Harrisand Holmes that Schneider had decreed one of them mustbe laid off.8Davis added that he had selected Holmes(Harris had worked for Davis longer than Holmes) but thathe would try to find other work for Holmes. Holmes didnot work for Davis on any Dews projects thereafter.Davis put Holmes to work painting Davis' sister's housethe following week. Holmes worked intermittently forDavis on various jobs until July 2, when he quit. Davisreimbursed Holmes for each of these periods of employ-ment on a flat fee basis rather than the hourly basis utilizedwhen Holmes worked on Dews projects.2. Analysis and conclusionsThe complaint alleges Dews caused East Star to lay offNorris Holmes. Davis takes the position he did not lay offHolmes but merely transferred him to another job. In amore highly structured company than East Star thedistinction might be a valid one. Here it is not. Davis doesnot formally lay off employees and then formally recallthem any more than Dews does. It is clear Davis did notintend permanently to end Holmes' employment relation-ship with East Star on May 17; thus, what happened toHolmes at that time cannot be characterized as adischarge. Whether each of the periods between the variousjobs Holmes worked on after May 17 and before July 2 ischaracterized as layoff and recall or as hiatuses betweenjobs to which Davis transferred Holmes in sequence, theresult is the same. Davis interrupted Holmes' employmenton May 17 and thereby reduced his earnings between thatdate and the day when Holmes decided to end hisemployment relationship with East Star because ofHolmes' union activities. I find, therefore, that East Starviolated Section 8(a)(3) and (1) of the Act on May 17, 1976,by transferring Norris Holmes. I also find it committedindependent 8(a)(1) violations on May 14, 1976, when7 Both Davis and Schneider denied Schneider ordered Davis to getHolmes off the Dews project. While the record is unclear, Davis' version ofthis conversation is apparently that Schneider took the position he could nottalk to Davis about the threat posed to East Star by Local 1027's activities.8 The finding that Davis said Schneider ordered one of the men laid off isbased on Holmes' credited testimony. Davis admitted he took Holmes offDews projects because of his union activity but claimed all the blame forhimself. In light of his economic dependence on Dews and Schneider, it wasan understandable position for Davis to take.188 DEWS CONSTRUCTION CORP.Davis interrogated employees about their union activitiesand threatened them with layoff.The only real issue in this phase of this proceeding iswhether Dews caused Davis to transfer Holmes. Itobviously did. The fact Davis only was permitted to workfor Dews on a nonunion basis coupled with Webb'sreminder to Davis of that fact when Local 1027 beganorganizing activities at a Dews project add up to anirrefutable case. Only an admission by either Davis orSchneider that Schneider expressly ordered Davis to get ridof Holmes could make it any stronger. I find, therefore,that Dews violated Section 8(aX3) and (1) of the Act bycausing East Star to transfer Norris Holmes on May 17,1976, for engaging in union activities.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1. Dews Construction Corp., a subsidiary of The AspinGroup, Inc., and East Star Painting Corp. are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Federation of Employees Union Local 1027 is alabor organization within the meaning of Section 2(5) ofthe Act.3. By conditioning an offer to hire an employee on arepudiation of his rights under the Act, Respondent Dewshas violated Section 8(aXl) of the Act.4. By causing Respondent East Star to transfer NorrisHolmes from a Dews project on May 17, 1976, forengaging in union activities, Respondent Dews has violatedSection 8(a)(3) and (1) of the Act.5. By refusing to hire H. C. Brown, Jr., on April 19,1976, because an unfair labor practice charge had beenfiled on his behalf under the Act, Respondent Dews hasviolated Section 8(a)(4) and (1) of the Act.6. By interrogating employees about their union activi-ties and by threatening them with layoff for engaging inunion activities, Respondent East Star has violated Section8(a)(1) of the Act.7. By transferring Norris Holmes on May 17, 1976, forengaging in union activities, Respondent East Star hasviolated Section 8(a)(3) and (1) of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.9. The allegations of the complaint that RespondentDews violated Section 8(a)() of the Act by warning itsemployees they would be discharged for filing a Wage andHour complaint, by informing its employees it had kepttheir protected concerted activities under surveillance, byinterrogating its employees about their protected concertedactivities, by discharging Arnold Moody on March 22,1976, for engaging in protected concerted activities, and bylaying off H. C. Brown, Jr., on March 23, 1976, forengaging in protected concerted activities have not beensustained.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions. and recommended Order herein shall, as provided in Sec.THE REMEDYIn addition to the usual cease-and-desist order andnotice running to each Respondent, an order requiringRespondent Dews to appoint H. C. Brown, Jr., to theposition he would occupy if it had hired him on April 19,1976, and make him whole is necessary to effectuate thepolicies of the Act. In the case of Norris Holmes, an orderrequiring Respondent East Star to reinstate him is notrequired since he voluntarily terminated his employmentwith East Star on July 2, 1976. However, it is necessary thathe be made whole for the earnings he lost between May 17and July 2, 1976. That sum, for which East Star and Dewsare jointly and severally liable, is the amount Holmeswould have earned in hourly wages and fringe benefits asan employee of East Star on Dews projects, less the $800East Star paid to Holmes for work on otherjobs during thisperiod. In both Brown's and Holmes' cases, backpay willbe computed on a quarterly basis, plus interest at 6 percentper annum, as prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962). Finally, to effectuate the policies of theAct it is necessary that Dews be required to notify EastStar, in writing, with a copy to Holmes, that it has noobjection to East Star hiring Holmes to work on Dewsprojects.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER9A. Dews Construction Corp., a subsidiary of The AspinGroup, Inc., Newark, New Jersey, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Conditioning offers to hire employees on repudiationof their rights under the Act.(b) Causing other employers to transfer employees fromtheir projects for engaging in union activities.(c) Refusing to hire employees because unfair laborpractice charges have been filed on their behalf under theAct.(d) In any other manner interfering with or attempting torestrain or coerce employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following action necessary to effectuate thepolicies of the Act:(a) Jointly and severally with East Star Painting Corp.,make Norris Holmes whole for any earnings he lost, plusinterest, as a result of his transfer by East Star from a Dewsproject on May 17, 1976.(b) Inform East Star Painting Corp., in writing, with acopy to Norris Holmes, that it has no objection to East Starhiring Holmes to work on its projects.(c) Offer H. C. Brown, Jr., immediate and full appoint-ment to the job for which it would have hired him on April19, 1976, but for its discrimination against him or, if that102.48 of the Rules and Regulations., be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob no longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights orprivileges, and make him whole for any earnings he lost,plus interest, as a result of its refusal to hire him on thatdate.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(e) Post at all its jobsites copies of the attached noticemarked "Appendix A." '0Copies of said notice, on formsprovided by the Regional Director for Region 22, afterbeing duly signed by Respondent Dews' authorizedrepresentative, shall be posted by Respondent Dewsimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent Dews to insure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent Dews has taken to comply herewith.B. East Star Painting Corp., Newark, New Jersey, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees about their union activities.(b) Threatening employees with layoff for engaging inunion activities.(c) Transferring employees for engaging in unionactivities.(d) In any other manner interfering with or attempting torestrain or coerce employees in the exercise of rightsguaranteed in Section 7 of the Act."I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a2. Take the following action necessary to effectuate thepolicies of the Act:(a) Jointly and severally with Dews Construction Corp.,a subsidiary of The Aspin Group, Inc., make NorrisHolmes whole for any earnings he lost, plus interest, as aresult of his transfer from a Dews project on May 17, 1976.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at all its jobsites copies of the attached noticemarked "Appendix B." I Copies of said notice, on formsprovided by the Regional Director for Region 22, afterbeing duly signed by Respondent East Star's authorizedrepresentative, shall be posted by Respondent East Starimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent East Star to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent East Star has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges Respondent Dews violated Section8(a)(1) of the Act by warning its employees they would bedischarged for filing a Wage and Hour complaint, byinforming its employees it had kept their protectedconcerted activities under surveillance, by interrogating itsemployees about their protected concerted activities, bydischarging Arnold Moody on March 22, 1976, forengaging in protected concerted activities, and by layingoff H. C. Brown, Jr., on March 23, 1976, for engaging inprotected concerted activities.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."II See fn. IO, supra.190